Order filed March 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00685-CR
                                 ____________

                      NELSON GARCIA DIAZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1555099


                                     ORDER

      The reporter’s record in this case was due October 13, 2017. See Tex. R.
App. P. 35.1. On January 10, 2018, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Edna Thornton, the court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances.       The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Edna Thornton does not timely file the record as ordered, we may
issue an order directing the trial court to conduct a hearing to determine the reason
for the failure to file the record.



                                      PER CURIAM